Citation Nr: 1642572	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-25 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for service connection for left hip disability; and, if so, entitlement to service connection for left hip disability.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for right hip disability.

5. Entitlement to service connection for acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to September 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the St. Paul, Minnesota Regional Office (RO) of the United States Department of Veterans Affairs (VA). In a March 2013 rating decision, the RO denied reopening of a previously denied claim for service connection for left hip disability. In a March 2014 rating decision, the RO denied service connection for bilateral hearing loss, headaches, right hip disability, and acquired psychiatric disability.

In July 2015 and September 2016 the Veteran's attorney submitted additional evidence on his behalf, along with waivers of RO consideration.

The issues of service connection for right hip disability and acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction, the RO.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with a February 2004 rating decision denying service connection for left hip disability. No new and material evidence was received within a year after that rating decision. No service department records not previously associated with the claims file have been received.

2. Evidence received since the February 2004 rating decision includes accounts of left hip injury during service and of pain and limping soon after service, and a medical opinion supporting a link between injury in service and post-service disability.

3. The Veteran sustained left hip injury during service.

4. After service the Veteran's left hip had ongoing pain, was found to have avascular necrosis, and was treated with surgical replacement with a prosthetic joint.

5. The Veteran has not been found to have, in either ear, hearing impairment to the extent of an auditory threshold greater than 25 decibels at any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, or a speech recognition score, using the Maryland CNC Test, of less than 94 percent.

6. There is no medical evidence showing a current diagnosis of a headache disorder, nor any lay statements of current symptoms, nor any allegations of in-service disease or injury or of continuity of symptoms post-service.


CONCLUSIONS OF LAW

1. The February 2004 rating decision denying service connection for left hip disability is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2. Evidence received since the February 2004 rating decision is new and material to a claim for service connection for left hip disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. Left hip disability including avascular necrosis and status post replacement with a prosthetic joint was incurred as a result of injury during service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4. No disabling hearing impairment was incurred or aggravated in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).

5. No current disorder manifested by headaches was incurred or aggravated in service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

VA provided the Veteran notice in a letter issued in February 2013. In that letter, VA advised the Veteran what information was needed to substantiate claims for service connection. That letter also informed the Veteran how VA assigns disability ratings and effective dates.

The Veteran's claims file contains the report of a medical examination at entrance to service, post-service medical records, the report of a VA examination, statements from the Veteran and persons who know him, and a private medical opinion. The claims file does not contain the Veteran's complete service medical records. The RO attempted to obtain more of his service medical records, and concluded that no more of those records can be obtained. The RO informed the Veteran about other types of evidence he could submit that, even in the absence of the service medical records, could help to support his claims. After the RO's notice regarding such evidence, the Veteran submitted additional evidence.

The Veteran was not provided a VA examination with respect to his headache claim, but the duty to provide an examination is not triggered with respect to that claim. As discussed more below, other than simply filing the claim, the Veteran has presented no additional lay statements or referenced any medical treatment for the claimed condition. There is a lack, then, of any medical evidence diagnosing the claimed headache condition, or any lay statements as to symptoms of that condition, or any lay statements as to in-service incurrence of a relevant disease or injury or of any continuity of symptoms post-service.

The Board finds that the presently assembled evidence is sufficient to allow decisions on the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Hip Disability

In March 1994, the Veteran filed a claim for service connection for left hip disability. In an April 1995 rating decision, the RO denied service connection for left hip disability.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105.  A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c).

The Veteran did not file an NOD with the April 1995 rating decision denying service connection for left hip disability, and that decision became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In October 1996 and again in September 2003 the Veteran submitted requests to reopen a claim for service connection for left hip disability. In a February 2004 rating decision, the RO denied reopening of the claim. The Veteran did not file an NOD with that decision, and it became final. Also, no new and material evidence was received within the appeal period, and no additional service department records were received after that rating decision.

In January 2013, the Veteran again requested to reopen a claim for service connection for left hip disability. In a March 2013 rating decision, the RO denied reopening of a claim. The Veteran initiated and perfected an appeal of the March 2013 rating decision.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The most recent final disallowance on any basis of the Veteran's claim for service connection for left hip disability is the February 2004 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The evidence in the claims file in February 2004 included medical records and statements from the Veteran. The file contained treatment records from 1989 forward that reflect left hip pain, with a history of onset with a football injury during military service.

The evidence added to the claims file since February 2004 includes additional post-service treatment records, additional statements from the Veteran, statements from persons who know him, and a private medical opinion. The Veteran's former wife reported having seen him sustain a left hip injury while playing football during service. Other persons who know the Veteran indicated that they saw him limping when they saw him soon after separation from service. A private physician who reviewed available records expressed an opinion supporting the likelihood that the left hip disorder treated after service began with injury during service.

Evidence received after February 2004 addresses the report of a left hip injury during service, and the question of a relationship between injury in service and a post-service disability. The new evidence relates to unestablished facts necessary to substantiate the service connection claim, and raises a reasonable possibility of substantiating that claim. Thus, evidence that is both new and material has been received. The Board therefore grants reopening of the claim.

The Board will consider the reopened service connection claim on its merits. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran has current left hip disability. He had post-service treatment to address a long history of left hip pain. He underwent left hip replacement surgery in 1994. Subsequent treatment records reflect ongoing left hip pain.

The Veteran reports that he sustained left hip injury while playing football during service. He states that after that injury he continued to have left hip pain. His service medical records are not available. In November 1989, he saw a private orthopedist to address left hip discomfort. He reported having experienced left hip pain since a football injury during service. In 2008, the Veteran's parents and another person who knows him wrote that, when he returned home from service, they observed that he walked with a limp. They stated that he told them that he sustained left hip injury playing football during service. In 2014, his former wife wrote that she saw him sustain a left hip injury while playing football during service. She stated that after the injury he was taken to the hospital and the injury was examined, x-rayed, and treated. The Veteran's claim that he sustained left hip injury during service is supported by the medical record relating that history in 1989, only a few years after service, and by the later recollections from persons who know him about events during and immediately after service. The fact the Veteran reported this continuity of symptoms following an in-service injury years before he filed his initial compensation claim with VA lends additional credibility to that report. The supporting evidence is consistent, credible, and sufficient to show that he sustained a left hip injury during service.

Persons who saw the Veteran soon after service observed him limping. Right after service he told several people, and in 1989 he told a physician, that his left hip pain began with an injury during service and continued after service. In May 2015, private physician H. S., M.D., reviewed available records and statements about the Veteran's left hip disability. Dr. S summarized the detailed history of left hip injury and symptoms that the Veteran related. He found that the left hip disorder a physician identified in 1989, avascular necrosis, is consistent with a history of injury in service several years earlier and ongoing pain. He expressed the opinion that it is as likely as not that the avascular necrosis found in the hip after service was caused by the injury to the hip during service.

Service medical records are not available to support the history provided by the Veteran and others; but there is no information contradicting that history. Considered together, the available history and records and Dr. S.'s opinion form a persuasive body of evidence that the post-service and current left hip disorders began with and were caused by injury during service. That evidence of incurrence due to injury during service is sufficient to grant service connection for the current left hip disability.


Bilateral Hearing Loss

The Veteran is seeking service connection for hearing loss. For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran had a VA hearing loss examination in February 2014. In testing of his hearing, in each ear, the auditory threshold for each of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz was 25 decibels or lower. In each ear, the speech recognition score using the Maryland CNC Test was greater than 94 percent. The testing thus showed hearing levels that are not considered a disability for VA purposes of establishing service connection and awarding disability compensation. As the Veteran has not been found to have current hearing loss disability, the Board denies the claim for service connection for hearing loss disability.

Headaches

In October 2013, the Veteran submitted a claim for service connection for headaches.

As noted above, VA has notified the Veteran what information is needed to substantiate claims for service connection. He has not, however, provided or identified evidence of treatment for headaches, stated whether he had chronic or recurrent headaches during service, or whether he has them now, or indicated why he thinks current headaches are related to service. He has merely filed a claim for service connection without any supporting statements or evidence.

In the absence of evidence of a current disorder manifested by chronic or recurrent headaches, evidence of onset of such a disorder during service, or evidence relating such a current disorder to service, the preponderance of the evidence is against the claim for service connection for headaches. The Board therefore denies the claim.


ORDER

A claim for service connection for left hip disability is reopened.

Entitlement to service connection for left hip disability is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for headaches is denied.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the claims of service connection for right hip disability and acquired psychiatric disability. Those claims raise issues of both direct and secondary service connection. Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

In October 2013, the Veteran submitted a claim for service connection for a right hip condition. In the present decision, above, the Board is granting service connection for disability of his left hip, based in part on evidence of left hip injury during service. There is evidence suggesting current disorder in his right hip. In July 1992, a private orthopedist diagnosed avascular necrosis in the bilateral hips. X-rays taken at a VA facility in February 2013 showed degenerative changes in the right hip. The Veteran has not had a VA medical examination to address the likelihood that any current right hip disability is related to events during service or to the service-connected left hip disability. The Board is remanding the issue for an examination with file review and opinion regarding those questions.

It also appears possible that additional relevant medical records are available. On remand, the Veteran should be asked to identify treatment for right hip problems and submit treatment records or ask VA to obtain them. The claims file contains records of VA treatment as recent as 2013; records of any more recent treatment should be obtained.

The Veteran contends that he has a mental condition that was caused by or is aggravated by his left hip disability. In September 2016, private counselor R. W., Psy.D., LMHC, LPCC, reported having examined the Veteran, and expressed the opinion that the Veteran had a depressive disorder that is aggravated by the effects of pain from his left hip condition. The Veteran has not had a VA mental disorders examination addressing the likelihood that his left hip disability caused or aggravated a psychiatric disorder. The Board is remanding the issue for such an examination.

Accordingly the case is REMANDED for the following action:

1. Ask the Veteran to identify sources and years of medical treatment for right hip problems. Ask the Veteran to submit records of such treatment, or to ask VA to obtain the records.  He should specifically complete a release for United Hospital and Summit Orthopedics referenced in his VA outpatient notes in 2015. If the Veteran permits VA to do so, obtain records of the treatment the Veteran identifies.

2. Obtain records of VA inpatient and outpatient treatment of the Veteran from January 2013 through the present.

3. Schedule the Veteran for a VA medical examination to address the nature and likely etiology of any disorders affecting his right hip. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the file, examine the Veteran, and provide diagnoses for any current right hip disorders. Ask the examiner, for each current right hip disorder, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (A) is related to injury or disease during service; (B) is part of a bilateral disorder that has affected both of his hips; (C) is proximately due to or the result of his current left hip disorder; or (D) is aggravated by his current left hip disorder. Ask the examiner to discuss and explain the rationale underlying his or her opinions.

4. Schedule the Veteran for a VA mental disorders examination to address the nature and likely etiology of any current mental disorders. Provide the Veteran's claims file to the examiner for review. Ask the examiner to review the file, examine the Veteran, and provide diagnoses for any mental disorders. Ask the examiner, for each current mental disorder, to provide opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder: (A) is related to problems or events during service; (B) is proximately due to or the result of his left hip disorder symptoms, including pain; or (C) is aggravated by his left hip disorder symptoms, including pain. Ask the examiner to discuss and explain the rationale underlying his or her opinions.

5. Then review the expanded record and reconsider the remanded claims. If any of those claims is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The appellant has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


